Citation Nr: 0607336	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  01-01 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to service-connected post-traumatic stress disorder 
(PTSD) and/or sympathetic reflex dystrophy.

2.  Entitlement to an increased rating for PTSD, rated 50 
percent disabling prior to July 8, 2003, and 70 percent 
disabling beginning July 8, 2003.

3.  Entitlement to an increased rating for multiple fragment 
wounds, midline, upper lumbar spine, Muscle Group XX with 
retained foreign body, associated with reflex sympathetic 
dystrophy and lumbosacral facet joint osteoarthritis and 
herniated disc at L5-S1, rated 40 percent disabling.  

4.  Entitlement to an increased rating for residuals, 
multiple fragment wounds, posterior right (major) arm, above 
elbow, Muscle Group VI, with associated reflex sympathetic 
dystrophy and right elbow osteoarthritis, currently rated 30 
percent disabling.  

5.  Entitlement to an increased rating for residuals of 
multiple fragment wounds, dorsal right wrist, Muscle Group 
VIII, with right wrist sprain, rated 10 percent disabling.

6.  Entitlement to an increased rating for residuals of 
gunshot wound to the right thumb, rated 10 percent disabling.

7.  Entitlement to an increased rating for multiple fragment 
wounds, left gluteal region, Muscle Group XVII, rated 10 
percent disabling.

8.  Entitlement to a compensable rating for residuals of 
multiple fragment wounds, left lateral hemothorax area, 
muscle Group XXI.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from August 1967 to 
August 1969.

This matter was previously before the Board of Veterans' 
Appeals (Board) from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In July 2004, the Board remanded this 
matter to the RO for additional development.  Additional 
development has been accomplished and the claim is now before 
the Board for further appellate consideration.

With the exception of issue one on the title page, all other 
issues on appeal are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's service-connected disorders exacerbate his 
hypertension.


CONCLUSION OF LAW

The criteria for service connection for hypertension based on 
aggravation caused by service-connected disorders have been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112,  5103, 5103(A), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law in November 2000.  This liberalizing law is 
applicable to this appeal.  Because of the favorable decision 
in the issue of service connection for hypertension, any 
failure by VA to comply with VCAA is harmless error. 

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established. 38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Appeals for Veterans 
Claims has stated that when a service-connected disorder 
causes an increase in disability to a non-service-connected 
condition, such an increase is to be treated as if service 
connected.  In such cases, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Evidence

In the present case, the veteran is service connected for 
numerous disorders, to include PTSD and shell fragment wounds 
to several areas of the body with associated reflex 
sympathetic dystrophy (RSD).  Review of the service and post-
service medical records indicate that there was no treatment 
or diagnosis of hypertension during service or within one 
year of separation from service.  While the post-service 
medical records do not indicate that the veteran's 
hypertension was secondarily caused by his service-connected 
disorders, the record clearly establishes that the 
hypertension is aggravated by his service connected 
disorders.

The pertinent medical evidence includes a July 1998 opinion 
letter from a VA psychiatrist which states that the PTSD and 
RSD have exacerbated the veteran's hypertension.  In another 
letter, dated in November 2002, this opinion was reiterated.  

A September 1999 VA examination indicates that a combination 
of co-morbid conditions (which the examiner indicates to be 
the veteran's various service-connected disorders) were 
contributing factors to the hypertension.  In an addendum to 
the September 1999 VA examination, dated in October 1999, the 
examiner surmised that PTSD and RSD were an aggravating 
factor in the existing primary hypertension.   

A VA medical opinion, dated in December 1999, indicated that 
essential hypertension tends to cluster in families and 
represents a collection of genetically based diseases and/or 
syndromes with a number of underlying inherited biochemical 
abnormalities.  Pathophysiologic factors that have been 
implicated in the genesis of essential hypertension include: 
heightened exposures to and/or response to psychological 
stress; obesity; diabetes mellitus; insulin resistance and 
many biochemical factors.  The service-connected PTSD could 
be a factor in the genesis of the essential hypertension.  

A VA medical opinion, dated in March 2000, indicates that 
there was no real known cause of essential hypertension.  The 
examiner indicated that hypertension could come with anxiety 
if one is anxious or stressed.  However, this usually 
subsides when the stress ceases.  

In December 2000, the veteran's VA treating physician 
indicated that he had had inadequate pain management for his 
service-connected disorders.  He had had ever-escalating 
problems with blood pressure secondary to his chronic pain 
syndrome.  The physician noted that although the primary 
reason for the veteran's hypertension was likely idiopathic, 
his escalating pain had an impact on his blood pressure.  

A February 2005 VA heart examination report indicated that 
the veteran's hypertension developed many years before his 
PTSD was diagnosed.  Hence, the hypertension could not be 
secondary to PTSD.  However, it was at least as likely as not 
that the PTSD and the neuropathic pain with RSD had all 
adversely affected his hypertension.  It was not possible to 
arithmetically calculate the extent to which the PTSD had 
adversely affected the hypertension, except to state that the 
hypertension would have been less severe if the veteran did 
not have PTSD and neuropathic pain.      

Analysis

Service connection on a direct basis is not warranted in this 
case.  As previously mentioned, the record does not show any 
evidence of hypertension until many years after separation 
from service.  However, numerous statements, including, 
opinions by various VA physicians do not provide a clear 
explanation as to the cause of hypertension in this case.  
The medical consensus appears to be that the causes of 
hypertension are primarily unknown and that it cannot be 
concluded that the veteran's service-connected disorders 
caused hypertension in this case.    

It is clear, however, from all medical opinions, that the 
veteran's service-connected disorders have aggravated the 
hypertension.  There does not appear to be any dispute within 
the medical record on this matter.   The veteran suffers from 
severe pain due to service connected disorders.  He also 
suffers from service-connected psychiatric disorder.  His 
pain and the psychiatric symptoms combine to exacerbate his 
hypertension.  The medical opinions clearly establish this.  
Under these circumstances, service connection for 
hypertension is warranted to the degree that is aggravated by 
service-connected disorders.  


ORDER

Service connection is granted for hypertension to the degree 
that it is aggravated by service-connected disorders, 
consistent with the criteria which govern the payment of 
monetary awards.  


REMAND

The Board notes that pursuant to the Board's remand, the RO 
has obtained additional treatment records.  VA treatment 
records submitted in 2005 indicate that the veteran had been 
awarded Social Security disability benefits.  Outpatient VA 
treatment records dated in June 2005 and January 2004 state 
that the veteran reported receiving social security 
disability benefits.  Records from the Social Security 
Administration (SSA) have not been obtained.  

While SSA records are not controlling for VA determinations, 
they may be pertinent to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when the VA is put on notice of 
the existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal. See 
Murincsak; see, also, Lind v. Principi, 3 Vet. App. 493, 494 
(1992). Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of the SSA decision 
awarding the veteran disability benefits, as well as copies 
of all medical records underlying that determination.

It is also noted that VA medical records also reference 
treatment at St. Joseph's Hospital.  Records of treatment 
from St. Joseph's are not of record and the appropriate steps 
to obtain any such records should be undertaken.  

Review of the VA examinations of record, to specifically 
include the February 2005 VA examinations, indicates that the 
residuals of injury to the left lateral hemothorax area have 
not been specifically addressed.  This must be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the necessary 
steps to obtain a copy of the SSA 
decision awarding the veteran disability 
benefits, as well as copies of all 
medical records underlying that 
determination, and associate those 
records with the claims file.  

2.  The RO should take the appropriate 
steps to obtain any outstanding treatment 
records, VA or private, to include 
treatment records from St. Joseph's 
Hospital, and associate them with the 
claims file.  If the RO becomes aware of 
the existence of any additional medical 
records or if the veteran identifies any 
additional outstanding records, the RO 
should take the appropriate steps to 
obtain such records.

3.  If, after making reasonable efforts, 
the RO cannot locate any records pursuant 
to the above, the RO must specifically 
document what attempts were made to 
locate the records.  With regard to any 
government records that cannot be 
located, the RO must indicate in writing 
that further attempts to locate or obtain 
such government records would be futile.  
The RO must then: (a) notify the claimant 
of the specific records that it is unable 
to obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The claimant 
must then be given an opportunity to 
respond.  

4.  The RO should schedule the veteran 
for VA examination to determine the 
severity of the residuals of the fragment 
wounds to the left lateral hemothorax 
area, Muscle Group XXI.  The claims file 
must be provided to the examiner for 
review. The examiner is advised that all 
necessary special testing must be 
accomplished.  The examiner, in 
accordance with the latest pertinent AMIE 
worksheet is to provide a detailed review 
of the veteran's history, current 
complaints, and the severity of the 
disability. The examiner must provide a 
clear explanation for each finding and 
opinion expressed.

5.  The veteran must be notified that it 
is his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

6.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  He and his representative 
should then be afforded an applicable 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


